DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 10/20/2020, 04/16/2021 and 01/28/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beeston et a. (US 2018/0348833 A1) in view of Geun et al. (KR 2018/0038856 A).

 	Regarding to claim 1, Beeston et al. discloses An electronic device (100, see figs. 1-4) comprising: a battery (134, power source, see paragraph [0036], fig. 1) disposed inside the electronic device (100); a printed circuit board (PCB) (104, see fig. 2) disposed inside the electronic device (100); at least one electronic component (102, 106) disposed on the PCB (104); and a first buck converter/single cell (402-i) having a first end and a second end (having an I/O pin 514), wherein the first end is routed to the battery (connected to a power Vcc and having another I/O pin 514 connect to a power rail (606), wherein the single cell 402-i used for a buck converter); and a second buck converter (402-J) used for a buck converter (see paragraph [0066], fig. 6A) having a first end and a second end, wherein the first end is selectively electrically connected to the second end of the first buck converter (see paragraph [0042], see fig. 6B), and the second end is routed to the at least one electronic component (PMIC). The single cells (402-I, 402-j) and an inductor (608) can be configured to boost converter by connecting the two I/O pins (514) to the inductor (608). (see paragraph [0069], fig. 6D).
 	But, Beeston does not explicitly teach wherein the first buck converter and the second buck converter are configured to boost a voltage provided from the battery through an electrical path formed from the battery by the first end of the first buck converter, and the second end of the first buck converter, the first end of the second buck converter and the second end of the second buck converter to the at least one electronic component.  
 	However, Geun et al. teaches wherein the first buck converter and the second buck converter are configured to boost a voltage provided from the battery through an electrical path formed from the battery by the first end of the first buck converter, and the second end of the first buck converter, the first end of the second buck converter and the second end of the second buck converter to the at least one electronic component.  (Abstract).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made provide the first buck converter and the second buck converter are configured to boost a voltage provided from the battery through an electrical path formed from the battery by the first end of the first buck converter, and the second end of the first buck converter, the first end of the second buck converter and the second end of the second buck converter to the at least one electronic component in the device of Beeston based on the teachings of Geun et al in order to improve controlling the first switch to supply the voltage adjusted based on the first information to the second charging unit through the first terminal by the charger.


 	Regarding to claim 2, Beeston et al. discloses, further comprising: an inductive element (608) interposed between the second end of the first buck converter and the first end of the second buck converter ((402-I, 402-j), see paragraph [0069], fig. 6D).  

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Beeston et (US 2018/0348833 A1) and Geun et al. (KR 2018/0038856 A) as applied to claim 1 above, and further in view of Chen (CN 202034804).

 	Regarding to claim 3, Beeston et al. as modified by Geun discloses all claim limitations except a third buck converter, having a first end selectively electrically connected to the battery and second end is selectively electrically connected to the at least one electronic component.  
 	However, Chen teaches a third buck converter, having a first end selectively electrically connected to the battery and second end is selectively electrically connected to the at least one electronic component, (Abstract).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made provide a third buck converter, having a first end selectively electrically connected to the battery and second end is selectively electrically connected to the at least one electronic component in the device of Beeston based on the teachings of Chen in order to improve the charging efficiency. The controller has a third step up and down converter whose voltage output improves the discharge efficiency of the battery.

 	Regarding to claim 4, Beeston et al. as modified by Chen further discloses, wherein the electronic device (see figs. 1-4 of Beeston et al.) further comprises a PMIC (102 of Beeston et al.), wherein the PMIC comprises the first buck converter (402-I of Beeston et al.) the second buck converter (402-j of Beeston et al.), and the third buck converter (see Abstract of Chen), and wherein the PMIC (102 of Beeston et al.) is configured to: reduce a voltage applied from the at least one electronic component through the third buck converter and charge the battery (see Abstract of Chen).

 	Regarding to claim 5, Beeston et al. discloses, wherein the first buck converter (402-I) and the second buck converter (402-j) are mounted on the PCB (104).  

 	Regarding to claim 6, Beeston et al. discloses, wherein the at least one electronic component (134) includes at least one of a USB port (see paragraph [0036]), and a communication processor (993, see paragraph [0092]).  

 	Regarding to claim 7, Beeston et al. discloses, wherein the first buck converter (402-i) comprises a first type of transistor (NMOS or PMOS) transistor and the second buck converter (402-j) (NMOS or PMOS) transistor comprises a second type of transistor, wherein the first type and the second type are different (see paragraph [0065])

 	Regarding to claim 8, Beeston et al. as modified by Chen further discloses, wherein the electronic device further comprises a PMIC (102 of Beeston et al.), wherein the PMIC (102 of Beeston et al) comprises the first buck converter (401-i of Beeston et al), and the second buck converter (401-j of Beeston et al), and wherein the PMIC (102 of Beeston et al) is configured to: when the electronic device satisfies a specified condition, boost the voltage applied from the battery through the electrical path to apply the boosted voltage to the at least one electronic component (see Abstract of Chen).

Allowable Subject Matter
7 	Claims 9-17 are allowed.
 	 The following is a statement of reasons for the indication of allowable subject matter: An electronic device comprising: a battery disposed inside the electronic device; a PCB disposed inside the electronic device; at least one electronic component disposed on the PCB; and an PMIC routed to the battery and the at least one part, wherein the PMIC comprises: a first buck converter, having a first end and a second end, wherein the first end is routed to the battery and the second end is routed to a first switch; and a second buck converter, having a first end and a second end, wherein the first end is routed to the first switch and the second end is routed to the at least one electronic component, and wherein, when the electronic device satisfies a first condition, the PMIC is configured to: short the first switch; and boost a voltage applied from the battery through an electrical path formed through the battery, the first buck converter, the first switch, and the second buck converter to apply the boosted voltage to the at least one electronic component.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848